DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 recite the limitation "the third terminal of the output circuit".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0350755 to Geurts.

As per claim 1, Geurts teaches a pixel circuit, comprising: 
a charge storage circuit (Fig. 7A, capacitor 716), wherein a first terminal and a second terminal of the charge storage circuit are electrically coupled to a first node (Fig. 7A, gate of 720) and a second node (Fig. 7A, ground), respectively; 
a reset circuit (Fig. 7A, 704, 754 and 760), wherein a first control terminal of the reset circuit is electrically coupled to a reset control signal line (Fig. 7A, gate of 760 connected to RST3), a second control terminal of the reset circuit is electrically coupled to a scan signal line (Fig. 7A, gate of 754 connected to TX5); a first terminal, a second terminal and a third terminal of the reset circuit are electrically coupled to a reference signal line (Fig. 7A, source/drain of 760 is coupled to line with capacitor 746 via 748), a first initialization signal line (Fig. 7A, source/drain of 704 is coupled to VDD line), and a second initialization signal line (Fig. 7A, source/drain of 754 is coupled to line with capacitor 752), respectively, a fourth terminal, a fifth terminal, and a sixth terminal of the reset circuit are electrically coupled to the first node (Fig. 7A, at least when enabled, source/drain of 760 are indirectly coupled to both 1st and 2nd terminals of capacitor 716), a photodiode of the pixel circuit (Fig. 7A, source/drain of 704 is indirectly coupled to photodiode 710 via 730) and the second node (Fig. 7A, at least when enabled, source/drain of 754 are indirectly coupled to both 1st and 2nd terminals of capacitor 716), respectively; 
a photosensitive control circuit (Fig. 7A, 730, 751, 748 and 706), wherein a control terminal of the photosensitive control circuit is electrically coupled to a gate signal line (Fig. 7A, gate of 730); a first terminal, a second terminal and a third terminal of the photosensitive control circuit are electrically coupled to the photodiode (Fig. 7A, source/drain of 730), the first node (Fig. 7A, source/drain of 748 is directly coupled to 1st node) and the second node (Fig. 7A, at least when enabled, source/drain of 706 are indirectly coupled to 2nd node), respectively; and 
an output circuit (Fig. 7A, 720, 724, 744 and 750), wherein a first control terminal of the output circuit is electrically coupled to the second node (Fig. 7A, gate of 720 is at least indirectly coupled to ground), a second control terminal of the output circuit is electrically coupled to a scan signal line (Fig. 7A, gate of 724 coupled to RS), a first terminal and a second terminal of the output circuit are electrically coupled to a first level terminal (Fig. 7A, source/drain of 744 connected to node 753) and a fourth terminal (Fig. 7A, at least when 751 is enabled, source/drain of 751 is coupled to node 749) of the photosensitive control circuit, respectively.

As per claim 3, Geurts teaches the pixel circuit according to claim 1, wherein the photosensitive control circuit includes a first switch circuit (Fig. 7A, 730, 748) and a second switch circuit (Fig. 7A, 706, 751); control terminals of the first switch circuit (Fig. 7A, gates of 730/748) and the second switch circuit (Fig. 7A, gates of 706/751) collectively serve as the control terminal of the photosensitive control circuit; a first terminal (Fig. 7A, source/drain of 730) and a second terminal (Fig. 7A, source/drain of 748) of the first switch circuit serve as the first terminal and the second terminal of the photosensitive control circuit, respectively; a first terminal (Fig. 7A, source/drain of 706) and a second terminal (Fig. 7A, source/drain of 751) of the second switch circuit serve as the third terminal and the fourth terminal  of the photosensitive control circuit, respectively.

As per claim 7, Geurts teaches the pixel circuit according to claim 3, wherein the first switch circuit includes a fifth switch element (Fig. 7A, 730); a control terminal (Fig. 7A, gate of 730), a first terminal (Fig. 7A, source of 730) and a second terminal (Fig. 7A, drain of 730) of the fifth switch element serve as the control terminal, the first terminal and the second terminal of the first switch circuit, respectively; the second switch circuit includes a sixth switch element (Fig. 7A, 706): a control terminal (Fig. 7A, gate of 706), a first terminal (Fig. 7A, source of 706) and a second terminal (Fig. 7A, drainof 706) of the sixth switch element serve as the control terminal, the first terminal and the second terminal of the second switch circuit, respectively.

As per claim 9, Geurts teaches a photoelectric detection substrate, comprising: 
a plurality of reset control signal lines (Fig. 7A, RST3); 
a plurality of scan signal lines (Fig. 7A, RS lines); 
a plurality of reference signal lines (Fig. 7A, line with capacitor 746); 
a plurality of first initialization signal lines (Fig. 7A, VDD line); 
a plurality of second initialization signal lines (Fig. 7A, line with capacitor 752); 
a plurality of gate signal lines (Fig. 7A, lines of gate of 730); and 
an array of pixel circuits; 
wherein each pixel circuit comprises: a charge storage circuit (Fig. 7A, capacitor 716), a reset circuit (Fig. 7A, 704, 754 and 760), a photosensitive control circuit (Fig. 7A, 730, 751, 748 and 706), and an output circuit(Fig. 7A, 720, 724, 744 and 750); a first terminal and a second terminal of the charge storage circuit are electrically coupled to a first node (Fig. 7A, gate of 720) and a second node (Fig. 7A, ground), respectively; a first control terminal of the reset circuit is electrically coupled to a reset control signal line (Fig. 7A, gate of 760 connected to RST3), a second control terminal of the reset circuit is be electrically coupled to a scan signal line (Fig. 7A, gate of 754 connected to TX5); a first terminal, a second terminal and a third terminal of the reset circuit are electrically coupled to a reference signal line (Fig. 7A, source/drain of 760 is coupled to line with capacitor 746 via 748), a first initialization signal line (Fig. 7A, source/drain of 704 is coupled to VDD line), and a second initialization signal line (Fig. 7A, source/drain of 754 is coupled to line with capacitor 752), respectively; a fourth terminal, a fifth terminal, and a sixth terminal of the reset circuit are electrically coupled to the first node (Fig. 7A, at least when enabled, source/drain of 760 are indirectly coupled to both 1st and 2nd terminals of capacitor 716), a photodiode of the pixel circuit (Fig. 7A, source/drain of 704 is indirectly coupled to photodiode 710 via 730) and the second node (Fig. 7A, at least when enabled, source/drain of 754 are indirectly coupled to both 1st and 2nd terminals of capacitor 716), respectively; a control terminal of the photosensitive control circuit is electrically coupled to a gate signal line (Fig. 7A, gate of 730); a first terminal, a second terminal and a third terminal of the photosensitive control circuit are electrically coupled to the photodiode (Fig. 7A, source/drain of 730), the first node (Fig. 7A, source/drain of 748 is directly coupled to 1st node) and the second node (Fig. 7A, at least when enabled, source/drain of 706 are indirectly coupled to 2nd node); a first control terminal of the output circuit is electrically coupled to the second node (Fig. 7A, gate of 720 is at least indirectly coupled to ground), a second control terminal of the output circuit is electrically coupled to a scan signal line (Fig. 7A, gate of 724 coupled to RS); a first terminal and a second terminal of the output circuit are electrically coupled to a first level terminal (Fig. 7A, source/drain of 744 connected to node 753) and a fourth terminal of the photosensitive control circuit (Fig. 7A, at least when 751 is enabled, source/drain of 751 is coupled to node 749), respectively; the first control terminal of the reset circuit of each pixel circuit is electrically coupled to one reset control signal line; the second control terminal of the reset circuit of each pixel circuit is electrically coupled to one scan signal line (Fig. 7A, gate of 760 connected to RST3); the first terminal, the second terminal and the third terminal of the reset circuit of each pixel circuit are electrically coupled to one reference signal line (Fig. 7A, source/drain of 760 is coupled to line with capacitor 746 via 748), one first initialization signal line (Fig. 7A, source/drain of 704 is coupled to VDD line), and one second initialization signal line (Fig. 7A, source/drain of 754 is coupled to line with capacitor 752), respectively; the control terminal of the photosensitive control circuit of each pixel circuit is electrically coupled to one gate signal line (Fig. 7A, gate of 730); the second control terminal of the output circuit of each pixel circuit is electrically coupled to one scanning signal line (Fig. 7A, gate of 724 coupled to RS).


As per claim 17, Geurts teaches the photoelectric detection substrate according to claim 9, wherein the photosensitive control circuit includes a first switch circuit (Fig. 7A, 730, 748) and a second switch circuit (Fig. 7A, 706, 751); control terminals of the first switch circuit (Fig. 7A, gates of 730/748) and the second switch circuit (Fig. 7A, gates of 706/751) collectively serve as the control terminal of the photosensitive control circuit; a first terminal (Fig. 7A, source/drain of 730) and a second terminal (Fig. 7A, source/drain of 748) of the first switch circuit serve as the first terminal and the second terminal of the photosensitive control circuit, respectively; a first terminal (Fig. 7A, source/drain of 706) and a second terminal (Fig. 7A, source/drain of 751) of the second switch circuit serve as the third terminal and the fourth terminal of the photosensitive control circuit, respectively

As per claim 19, Geurts teaches a photoelectric detection device (Fig. 2, 30/40/42), comprising: the photoelectric detection substrate according to claim 9.

Allowable Subject Matter

Claims 2, 4- 6, 8, 13-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694